 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    LYLE STANDISH,                                   Case No. 2:18-cv-02604-KJM-DB
11                       Plaintiff,
12           v.                                        ORDER
13    PRO-LAB, INC.,
14                       Defendant.
15

16                  Defendant Pro-Lab, Inc. moves to set aside the default entered against it after it

17   failed to file a responsive pleading. Mot., ECF No. 7-1; see ECF No. 6 (Nov. 8, 2018 clerk’s entry

18   of default). Plaintiff Lyle Standish opposes, Opp’n, ECF No. 9, and Pro-Lab has filed a reply, ECF

19   No. 11. As explained below, the court resolves the matter on the briefs and GRANTS the motion.

20   I.     BACKGROUND

21                  On September 21, 2018, Standish filed a class action complaint alleging Pro-Lab

22   called his cellular telephone using an automatic telephone dialing system, violating the Telephone

23   Consumer Protection Act, 47 U.S.C. § 227, et seq. ECF No. 1. After filing suit, plaintiff’s process

24   server unsuccessfully attempted to serve Pro-Lab on September 26, 2018, with employees at Pro-

25   Lab’s front desk refusing to accept service and refusing to provide the process server with the name

26   of Pro-Lab’s owner. Opp’n, ECF No. 9, at 2 (quoting Fisher Decl., ECF No. 9-1, Ex. A (affidavit

27   of corporate service)). On October 1, 2018, the process server successfully served Pro-Lab’s agent.

28   Opp’n at 2 (citing Ex. A). When Pro-Lab did not timely file a responsive pleading, Standish
                                                       1
 1   requested entry of default, which the Clerk of Court entered on November 8, 2018. Id.; see ECF
 2   No. 6.
 3                    Pro-Lab now moves to set aside the entry of default. Mot. Citing its lack of in-
 4   house counsel, Pro-Lab’s chief financial officer, Matthew Adams, declares under penalty of perjury
 5   that he mistakenly believed he had retained counsel to represent Pro-Lab in this action after Pro-
 6   Lab was served. Mot. at 2 (citing Adams Decl., ECF No. 7-3, ¶¶ 2-3). Pro-Lab received notice of
 7   default on December 10, 2018 and only then realized it had not retained counsel. Adams Decl.
 8   ¶ 4. Pro-Lab then “immediately” retained its current counsel. Id. ¶ 5; see also Lopez Decl., ECF
 9   No. 7-2, ¶ 2 (current counsel reporting interview of Pro-Lab representatives “on or around
10   December 10, 2018,” after being retained). Pro-Lab now moves to set aside the Clerk’s entry of
11   default.1 Mot.
12   II.      LEGAL STANDARD
13                    Under Federal Rule of Civil Procedure 55(c), a “court may set aside an entry of
14   default for good cause . . . .” Fed. R. Civ. Pro. 55(c). The good cause analysis requires the court
15   to “‘consider[ ] three factors: (1) whether [the party seeking to set aside the default] engaged in
16   culpable conduct that led to the default; (2) whether [it] had [no] meritorious defense; or (3) whether
17   reopening the default judgment would prejudice’ the other party.” United States v. Signed Pers.
18   Check No. 730 of Yubran S. Mesle, 615 F.3d 1085, 1091 (9th Cir. 2010) (citation omitted)
19   (alterations in original). Because “[t]his standard . . . is disjunctive, . . . a finding that any one of
20   these factors is true is sufficient reason for the district court to refuse to set aside the default.” Id.
21   Even so, “judgment by default is a drastic step appropriate only in extreme circumstances; a case
22   should, whenever possible, be decided on the merits.” Id. (citations omitted).
23   III.     DISCUSSION
24                    A defendant engages in culpable conduct if it intentionally fails to respond to a suit
25   despite actual or constructive notice of its filing. Signed Pers. Check No. 730, 615 F.3d at 1092
26   (citations omitted). There is no evidence of intentional bad faith that would preclude the court from
27
     1
      While both parties refer to setting aside both the default and default judgment, Standish has not
28   yet moved for default judgment.
                                                        2
 1   setting aside the default here. Standish makes much of the process server’s initial difficulty serving
 2   Pro-Lab, but a single unsuccessful service attempt does not establish conduct “culpable and []
 3   unworthy of the ‘good cause’ exception,” as Standish argues, particularly in light of the strong
 4   preference to resolve matters on the merits. See Opp’n at 3; Signed Pers. Check No. 730, 615 F.3d
 5   at 1092 (defendant acts “intentionally” only if it acts in bad faith by, for example, acting with “an
 6   ‘intention to take advantage of the opposing party, interfere with judicial decisionmaking, or
 7   otherwise manipulate the legal process.’”) (citations omitted). Moreover, Standish’s complaint that
 8   the process server “was forced to leave the [service] documents with . . . an authorized agent of
 9   Defendant” instead of serving Pro-Lab’s president is unpersuasive; service was effected and
10   plaintiff cites no authority entitling it to serve Pro-Lab’s president rather than its authorized agent.
11   See Opp’n at 2. Finally, while Standish argues Adams’ declaration indicating he erroneously
12   believed Pro-Lab had retained counsel “is not believable,” the court is not willing to ignore a sworn
13   declaration simply because Standish finds it makes a “fantastical excuse.” See Opp’n at 4. Adams’
14   declaration establishes, at worst, Pro-Lab’s irresponsibility, but not its bad faith. See, e.g.,
15   Operating Engineers’ Health & Welfare Tr. Fund for N. California v. Vortex Marine Constr. Inc.,
16   No. 17-CV-03614-KAW, 2018 WL 1993392, at *3 (N.D. Cal. Apr. 27, 2018) (finding “defendant's
17   failure to respond was due to a breakdown in internal communications rather than a deliberate
18   decision not to answer” and may establish irresponsibility but not culpability). There is no showing
19   of bad faith sufficient to deny the motion to set aside.
20                  “A defendant seeking to vacate a default judgment must present specific facts that
21   would constitute a defense. But the burden on a party seeking to vacate a default judgment is not
22   extraordinarily heavy.” Signed Pers. Check No. 730, 615 F.3d at 1093 (citation omitted). Here,
23   Pro-Lab contends it has a viable defense because it can show it does not use an automated telephone
24   dialing service, which would negate an essential element of a TCPA claim. See Mot. at 4. Pro-
25   Lab’s counsel attests to her conversation with Pro-Lab’s vice president of operations, Ben Molina,
26   during which Molina purportedly “explained that the telephone equipment used by Pro-Lab is not
27   an auto dialer and instead requires manual dialing of a keypad.” Lopez Decl., ¶ 2. Standish faults
28   Pro-Lab for not providing a declaration signed by Molina under penalty of perjury and argues
                                                         3
 1   “[a]ccepting these unproven and unsubstantiated assertions is akin to letting the fox guard the
 2   henhouse, and falls well short of the specific facts required to substantiate a meritorious defense.”
 3   Opp’n at 5. But Standish significantly overstates Pro-Lab’s burden. Pro-Lab need only “allege
 4   sufficient facts that, if true, would constitute a defense . . . .” Signed Pers. Check No. 730, 615 F.3d
 5   at 1094. It has done so here. Moreover, Pro-Lab’s counsel is subject to the high standard articulated
 6   in Federal Rule of Civil Procedure 11, providing that by filing a document with the court counsel
 7   certifies, among other things, that
 8                  (3) the factual contentions have evidentiary support or, if specifically
 9                  so identified, will likely have evidentiary support after a reasonable
                    opportunity for further investigation or discovery; and
10
                    (4) the denials of factual contentions are warranted on the evidence
11                  or, if specifically so identified, are reasonably based on belief or a
                    lack of information.
12

13   Fed. R. Civ. P. 11(b).

14                  Finally, there is no indication Standish will be prejudiced should the court set aside

15   the default. Standish complains that Pro-Lab continues to call him and that he and other class

16   members are unable to stop the “harassment” unless armed with “the deterrent of a judgment.”

17   Opp’n at 6. That Standish will have to litigate this case on the merits to obtain relief does not

18   amount to prejudice.

19                  The motion to set aside the default is GRANTED, and the hearing currently

20   calendared is vacated. The pretrial scheduling conference set for March 8, 2019 remains on

21   calendar.

22                  IT IS SO ORDERED.

23   DATED: March 4, 2019.

24
                                                       UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                         4
